The Opinion of the Court was delivered by Treat, J.*  The appellees move to dismiss this appeal, because the record fails to show that the appeal was perfected by the appellant. The clerk certifies that an appeal bond was filed as required by the order allowing the appeal, but the bond is not copied into the record. This is not sufficient. The clerk should have copied the bond, and certified it as a part of the record, so that this Court could determine whether the order of the Circuit Court was complied with. That is a question for this Court, and not the clerk, to decide. The motion is granted. <Appeal dismissed.  Wilson, C. J. and Justice Denning did not hear the motion, &c„